00-00480 In re Home Depot USA.wpd



No. 04-00-00480-CV
IN RE HOME DEPOT, U.S.A.
Original Proceeding (1)
PER CURIAM
Sitting:		Paul W. Green, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:   September 27, 2000
PETITION FOR WRIT OF MANDAMUS DENIED
	The court has considered relator's petition for writ of mandamus and the response of the real
party in interest, and is of the opinion that relief should be denied. See Tex. R. App. P. 52.8(a).
Accordingly, relator's petition for writ of mandamus is denied.
	Relator shall pay all costs incurred in this proceeding.
	The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record,
the trial court judge, and the trial court clerk.
								PER CURIAM
Do not publish
1.  This proceeding arises out Cause No. 97-CI-17739, styled Rodolfo Luna v. Home Depot U.S.A., Inc.; Home
Tech Depot, Inc.; Home Depot International Inc.; D/B/A Home Depot, pending in the 166th Judicial District Court,
Bexar County, Texas, in which the Honorable Martha B. Tanner is the presiding judge. However, the order complained
of was signed by the Honorable Pat Priest, visiting judge assigned to the 166th Judicial District Court.